Citation Nr: 1739748	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-17 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified at a Travel Board hearing in December 2015.  Unfortunately, a written transcript could not be produced due to an audio malfunction that occurred during his testimony.  In February 2016, the Board remanded the issue in order for the Veteran to be afforded a new Board hearing.  The Veteran testified at another Travel Board hearing in November 2016, but again, due to technical problems, a written transcript of this hearing also is unavailable.  Thus, this case is being remanded to arrange for a new hearing, in accordance with the Veteran's request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As a transcript of the November 2016 Board hearing cannot be produced due to technical difficulties, the Veteran was sent a June 2017 letter offering him the opportunity to testify at a new hearing before a Veterans Law Judge (VLJ) of the Board.  See 38 C.F.R. § 20.717 (2016).  He indicated in a June 2017 response to this letter that he wishes to testify at a videoconference hearing before a VLJ at the RO.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a videoconference hearing regarding the issue of entitlement to service connection for a dental condition.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

